Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 5, 9, and 12 are cancelled.
Claims 1, 3-4, 6-8, 10-11, and 13-14 are allowed.
As indicated from previous Office Action, Applicant’s amendments to the independent claim 1 to further include “wherein an average welding current in each fixed period including at least one weaving period is subtracted from the welding current during the arc welding or an average welding voltage in each fixed period including at least one weaving period is subtracted from the welding voltage during the arc welding, and a value acquired by the subtraction is displayed on the screen.” have overcome the prior art of record and search.
Similarly, Applicant’s amendments to the independent claim 8 to further include “wherein an average welding current in each fixed period including at least the one weaving period is subtracted from the welding current during the arc welding or an average welding voltage in each fixed period including at least one weaving period is subtracted from the welding voltage during the arc welding, and a value acquired by the subtraction is displayed.” have overcome the prior art of record and search.
The combination of Kim in view of Sarugaku et al. is not sufficient to render the claims prima facie obvious. Modifying the numerous features of Kim unsuitable for welding based on the disclosure of Sarugaku, particularly since any such modification Claims 1, 3-4, 6-8, 10-11, and 13-14 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761